NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2136-14T4

HANN FINANCIAL,

           Plaintiff-Respondent,

     v.

VIVIAN OJOMO,

          Defendant-Appellant.
___________________________________________________

           Submitted May 9, 2017 – Decided May 19, 2017

           Before Judges Fisher and Ostrer.

           On appeal from the Superior Court of New
           Jersey, Law Division, Special Civil Part,
           Essex County, Docket No. DC-011772-14.

           Vivian Ojomo, appellant pro se.

           Respondent has not filed a brief.

PER CURIAM

     According to her notice of appeal, defendant Vivian Ojomo

appeals a trial court order entered on November 25, 2014. That

order   denied   defendant's     motion    for   reconsideration.       In      the

comments contained in that order, the judge referred to an order

he entered on November 14, 2014, that denied an earlier motion for
reconsideration; the judge stated in his November 25 order that

defendant "has still failed to satisfy" the requirements of Rule

4:49-2.   In   the   November   14,   2014   order,   which   has   not   been

appealed, the judge referred to the requirements of Rule 4:49-2,

which he stated required that such a motion "be served no later

than 20 days" after service of the order in question, and that the

motion "state with specificity the basis on which it is made,

including a statement of [the] matters or controlling decisions

which the movant believes the court has overlooked or as to which

it has erred, and shall have annexed thereto a copy of the judgment

or order sought to be reconsidered."

     As best we can determine, this lawsuit would appear to be an

action commenced by plaintiff for damages done to a vehicle leased

by defendant from plaintiff. We know little more. The appendix

filed by defendant includes only: a document that would appear to

be a receipt given to defendant upon return of the vehicle; a one-

page notice of motion apparently filed in the trial court by

defendant for relief from a default judgment that offers no

information as for the grounds presented by defendant in seeking

that relief; one page of what purports to be partial handwritten

answers to interrogatories; the November 25, 2014 order; and a

two-page, unsigned document, which is labeled "supporting brief



                                      2                              A-2136-14T4
of request for stay and appeal the civil court decision made

without hearing case."1

       In short, we have nothing before us that would permit an

informed review of the sole issue presented in this appeal, which,

in defendant's words, seeks reversal of "the November 25th order

of the civil court decision and [a] remand [of] this case to the

law division as appellant was not properly served and the trial

court abused its discretion by not hearing oral arguments on this

case."

       Defendant's appendix is not in compliance with Rule 2:6-

1(a)(1); to name a few omitted items, defendant has failed to

provide us with: plaintiff's complaint; the judgment; any orders

that preceded the two orders referred to above; and all relevant

motion papers and opposition.2 Even allowing for the fact that

defendant is self-represented, we have no choice but to dismiss

the appeal because we have not been provided with the information

necessary to permit even a rudimentary understanding of the case

and the issue raised. See Noren v. Heartland Payment Sys., 448
N.J. Super. 486, 500 (App. Div. 2017).


1
    That motion was denied.
2
 Obviously, this list is not all-inclusive. We have not been given
enough information from which we might ascertain what else we
would need to properly review the order from which defendant
appeals.

                                3                          A-2136-14T4
Appeal dismissed.




                    4   A-2136-14T4